THEATTORNEY               GENE~RAL
                      OFTEXAS




H. HJ Crabb, K.D.,'Secretae
Texas State Board of Hedical Examiners
1714 Medical Arts'Bu?%U.ng
Fort Worth, Texas
                            Opinion Ho. C- 606
                            Rer Authority to pay the travel-
                                ing expenses of an 'outof
                                state witness agpearing be-
                                fore the'Texas StateBoard
                                of Medical Rx'aminers;~
                                                      in
Dear Dr. Crabbr                 obdience.to a subpoena.
       You have requested $h opinion as to whether an out
of state witness who was subpoenaed*bythe Texas State
Board of Medical Exminers to appear befdre it may be paid
his traveling expenses out of monies appropriatedto the
Texas State Board of ledical Examiners.
       The Texas;StateBoard of IdedlcalExaminers has the
power '!toissue subpoenas,and subpoenas duces tecum to com-
pel,the attendance of witnesses, the ,productionof books,
records and documents, to admihister oaths and to take testi-
mony concerning all matters within its jurisdiction." Arti-
cle 4509, Vernon's Civil Statutes.
       Article 4506, Qeimon's Civil Statutes, provides in part
as followsr
            "The Texas State Board of EIedicalRx-
       aminers shall have the right to cancel,
       revoke, or suspend the license of any prac-
       titioner of medicine upon proof of the vio-
       lation of the law in any respect with regard
       thereto, or for a.nycause for which the Board
       shall be authorized to refuse,toadmit persons
       to its examination,as provided in Article 4505
       of the Revised Civil Statutes of Texas, 1925,
       as mended.




                             -2939-
                                                     .   -




1. H. Crabb, M.D., page 2 (C-606)


           "Proceedingsunder this Article shall
      be begun by filing'chargeswith the Texas
      State Board of Medical Examiners.inkiting
      and under oath. Said charges may be made by
      any person or persons. The President of the
      Texas State Board of Medical Examihers shall
      set a time .andplace for hear-g, and shall
      cause a copy of the charges toge,therwith a
      notice of the time and place fixed for hear-
      ing, to be served on the respondent or his
      counsel at least ten      days prior there-
      to.        The Board       thereupon deter-
      mine ihi charges upon their merits.'
       Item 3 of the current appropriationto the Texas State
Board of Hedical Examiners reads as follows:
                                    "For the Years Ending
                                August 31, 1966 August 31, 1967
“3. Consumable supplies, and ma-
    terials, current and recurring
    operating expense (excluding
    Board a.ndStaff travel), con-
    tingent expenses, expenses for
    enforcementpurposes and court
    costs (includingtravel expense
    for witriesses,publication of
    of notices, purchase of evi-
    dence, and legal fees), and
    capital outlay . . .'. ,. . .  23,900            23,900"
    (Emphasisadded).
       The presence of the witness in question was necessary
inworder for the Board~-%oTVcarryout its duties prescribed by
   . -Therefore, the ~Legislaturehas specificallyauthorized
the payment of travel expense for necessary witnesses and,
since,such expenditureis a necessary expense to the perform-
ance of the duties provided by law for the Texas,State Board
of Medical Examiners,.it is our epiniouthat such expenditure
does not constitutea gift or donation within the meaning of
Section 51 of Article III ~of the Constitutionof Texas. You
are therefore advised that the travel voucher submittedwith
your request is due and payable.


      Travel expense foran out of state witness
      appearing before the Texas State Board of

                           -2940-
M. H. Crabb, M.D., page 3 (C-606)


        Medical Examiners in obedience to a subpoena
        is payable by virtue of the provisions of
        Articles 4506 and 4509, 'Vernon's'
                                         Civil Stat-
        utes, and Item 3 of the current appropr~iation
        to the Texas State Board of Medical Examiners.

                             Yours very   truly,

                             WAGGQNER CARR
                             Attorney General




                                 Assistant
JR:ms
APPROVED:
OPINION COMXITTEE
W. V. Geppert, Chairman
Pat Bailey
H. Grady Chandler
Phillip Crawford
Ben Harrison
APPROVED FOR TRE ATTORREY GENERAL
By: T. B. Wright




                            -2941-